Case 2:20-cv-03502-ODW-PJW Document 20 Filed 09/09/20 Page 1 of 5 Page ID #:669




 1                                                                                     O
                                                                                     JS-6
 2
 3
 4
 5
 6
 7
 8                      United States District Court
 9                      Central District of California
10
11   TERESA MARIN,                               Case №. 2:20-CV-3502-ODW (PJWx)
12                     Plaintiff,
13         v.                                    ORDER GRANTING
     TARGET CORPORATION; and DOES 1              MOTION TO REMAND [15]
14
     through 99, inclusive,
15
                       Defendants.
16
17
18                                   I. INTRODUCTION
19         On April 15, 2020, Defendant Target Corporation removed this action from the
20   Los Angeles Superior Court on the basis of diversity jurisdiction. (Notice of Removal
21   (“Notice”) ¶¶ 1–5, ECF No. 1.) Now before the Court is Plaintiff Teresa Marin’s
22   Motion to Remand on the basis that removal was untimely under 28 U.S.C. § 1446(b).
23   (Mot. to Remand (Mot.), ECF No. 15.) Specifically, Marin argues that Target’s
24   thirty-day removal period began to run when Target was served with the Complaint,
25   which alleges that Marin is a California resident. (See Mot.) Target argues that its
26   thirty-day removal period did not begin to run until much later, when Marin responded
27   to discovery requests stating that she intended to remain a California resident. (See
28
Case 2:20-cv-03502-ODW-PJW Document 20 Filed 09/09/20 Page 2 of 5 Page ID #:670




 1   Opp’n.) For the reasons that follow, the Court GRANTS Marin’s Motion.1
 2                                       II. BACKGROUND
 3          This case arises from Marin’s slip and fall while shopping in one of Target’s
 4   retail stores. (See Notice of Removal, Ex. A (“Compl.”), ECF No. 1.) Relevantly,
 5   Marin alleges in her Complaint that she is a “resident” of California. (Compl. ¶ 2.)
 6   Marin served Target with the Summons, Complaint, and Statement of Damages on
 7   December 5, 2019.        (Notice ¶ 3.)     Around March 16, 2020, in response to an
 8   interrogatory, Marin stated that she intended to remain at her current residence.
 9   (Opp’n 3, 5.) Then, on April 15, 2020, Target removed the case to this Court based
10   on diversity of citizenship jurisdiction. (Notice ¶ 17.) There is no dispute as to
11   whether complete diversity of citizenship exists or that the amount in controversy
12   exceeds $75,000. (Reply 2, ECF No. 17.) Marin moves to remand this action on the
13   sole ground that Target failed to remove the case within the thirty-day removal period
14   set forth in 28 U.S.C. § 1446(a), which she alleges began when Target was served
15   with the Complaint on December 5, 2019. (Mot. 2.)
16                                   III. LEGAL STANDARD
17          Federal courts are courts of limited jurisdiction and have subject matter
18   jurisdiction only as authorized by the Constitution and Congress. U.S. Const. art. III,
19   § 2, cl. 1; see also Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 377
20   (1994). A suit filed in state court may be removed to federal court only if the federal
21   court would have had original jurisdiction over the suit. 28 U.S.C. § 1441(a). Federal
22   courts have original jurisdiction where an action arises under federal law or where
23   each plaintiff’s citizenship is diverse from each defendant’s citizenship and the
24   amount in controversy exceeds $75,000. Id. §§ 1331, 1332(a). The removal statute is
25   strictly construed against removal, and “[f]ederal jurisdiction must be rejected if there
26   is any doubt as to the right of removal in the first instance.” Gaus v. Miles, Inc., 980
27   1
      Having carefully considered the papers filed in connection with the Motion to Remand, the Court
28   deemed the matter appropriate for decision without oral argument. Fed. R. Civ. P. 78; C.D. Cal.
     L.R. 7-15.



                                                    2
Case 2:20-cv-03502-ODW-PJW Document 20 Filed 09/09/20 Page 3 of 5 Page ID #:671




 1   F.2d 564, 566 (9th Cir. 1992).       The party seeking removal bears the burden of
 2   establishing federal jurisdiction. Id.
 3         “[A] notice of removal [must] be filed within thirty days of receipt from the
 4   plaintiff of an initial pleading or other document from which it is ascertainable that the
 5   case is removable.” Roth v. CHA Hollywood Med. Ctr., L.P., 720 F.3d 1121, 1124
 6   (9th Cir. 2013) (citing 28 U.S.C. §§ 1446(b)(1) & (b)(3)).             Such “notice of
 7   removability under § 1446(b) is determined through examination of the four corners
 8   of the applicable pleadings, not through subjective knowledge or a duty to make
 9   further inquiry.” Harris v. Bankers Life & Cas. Co., 425 F.3d 689, 694 (9th Cir.
10   2005).
11                                      IV. DISCUSSION
12         Marin’s Complaint states, “At all relevant times [Marin] was and is an
13   individual who is a resident of the State of California, living in the County of Los
14   Angeles in the State of California.” (Compl. ¶ 1.) Marin contends that this statement
15   is sufficient to have placed Target on notice that she is a California citizen for
16   purposes of diversity jurisdiction. (Mot. 2.) Target, on the other hand, asserts that an
17   individual’s citizenship is determined by where she is domiciled, and a domicile
18   requires not only residence but also an intent to remain at that residence. (Opp’n 4–5.)
19   Thus, Target argues that its thirty-day removal period began on March 16, 2020, when
20   Marin expressly stated for the first time, through discovery responses, that she
21   intended to remain living at her current residence. (Notice 8; Opp’n 2–3.)
22         For diversity jurisdiction purposes, an individual’s citizenship is determined by
23   where they are domiciled, and an individual’s domicile is the location in which “she
24   has established a fixed habitation or abode in a particular place, and intends to remain
25   there permanently or indefinitely.” Owens v. Huntling, 115 F.2d 160, 162 (9th Cir.
26   1940); Lew v. Moss, 797 F.2d 747, 749–50 (9th Cir. 1986) (internal quotations marks
27   and brackets omitted). Nevertheless, a defendant seeking to remove a case to federal
28   court may rely solely on an allegation of residence in the complaint because “a




                                                 3
Case 2:20-cv-03502-ODW-PJW Document 20 Filed 09/09/20 Page 4 of 5 Page ID #:672




 1   person’s residence is prima facie evidence of domicile and citizenship.” Lee v. BMW
 2   of N.A, LLC, No. SACV 19-01722 JVS (ADSx), 2019 WL 6838911, at *2 (C.D. Cal.
 3   Dec. 16, 2019) (finding allegation in defendant’s notice of removal, based only on
 4   plaintiff’s statement of residence in the complaint, was sufficient to support removal
 5   based on diversity jurisdiction); Coronel v. Ford Motor Co., No. CV 19-09841 DSF
 6   (JEMx), 2020 WL 550690, at *2 (C.D. Cal. Feb. 4, 2020) (same); see also Anderson
 7   v. Watts, 138 U.S. 694, 706 (1891) (“The place where a person lives is taken to be his
 8   domicile until facts adduced establish the contrary . . . .”).
 9         Here, as in Lee and Coronel, Marin clearly states in her Complaint that she is a
10   California resident. (Compl. ¶ 1.) The Court finds the Complaint sufficient to put
11   Target on notice that the case was removable under diversity jurisdiction because
12   Marin’s statement of her residence is prima facie evidence of her domicile. See Lee,
13   2019 WL 6838911, at *2; Coronel, 2020 WL 550690, at *2.
14         Moreover, the case on which Target primarily relies, Ruiz v. Walmart Inc.,
15   No. CV 20-1129 RAO, 2020 WL 2029976 (C.D. Cal. Apr. 28, 2020), is
16   distinguishable. Target argues that, in Ruiz, the Court “denied the plaintiff’s motion
17   to remand her action to state court even though her complaint alleged she had been a
18   resident of California.” (Opp’n 6–7.) To the contrary, in Ruiz, “neither [plaintiff’s]
19   citizenship nor residence [we]re pled on the face of the complaint.” Id. at *3. Rather,
20   the plaintiff in Ruiz argued that the defendant had knowledge of her residence based
21   on other documents that she had provided to the defendant. Id. The Court explained
22   that whether the plaintiff’s California citizenship was substantiated by those other
23   documents was “moot because under Harris, diversity—or more finely, [Plaintiff’s]
24   citizenship—must be established on the face of her pleadings.” Id. (emphasis added).
25   Indeed, the decision in Ruiz turned on a different issue, and the Court there expressly
26   declined to consider the question addressed here.
27           Thus, based on the Court’s finding above, Target’s removal period began to
28   run on December 5, 2019, when Target was served with the Complaint. See 28 U.S.C.




                                                   4
Case 2:20-cv-03502-ODW-PJW Document 20 Filed 09/09/20 Page 5 of 5 Page ID #:673




 1   § 1446(b)(1). Target had until January 6, 2020, to remove this case. Id.; Fed. R. Civ.
 2   P. 6(a)(1)(C). Yet Target did not remove until April 15, 2020, well beyond this
 3   deadline. Consequently, the Court finds that Target’s removal was untimely.
 4                                    V. CONCLUSION
 5         For the reasons discussed above, the Court GRANTS Marin’s Motion to
 6   Remand (ECF No. 15) and REMANDS this action to the Superior Court of the State
 7   of California, County of Los Angeles, Stanley Mosk Courthouse, 111 N. Hill St., Los
 8   Angeles, California, 90014. The Clerk of Court shall close the case.
 9
10         IT IS SO ORDERED.
11
12         September 9, 2020
13
14                               ____________________________________
15                                        OTIS D. WRIGHT, II
                                  UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
27
28




                                               5
